Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 17, 2020

                                     No. 04-19-00869-CR

                            EX PARTE RICARDO GONZALES

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR13554
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER

       On March 13, 2020, we struck appellant’s brief and ordered him to file an
amended brief that complies with Texas Rule of Appellate Procedure 38.1 by April 13,
2020. Appellant did not file an amended brief. On April 16, 2020, appellant requested an
extension of time to file the amended brief until April 23, 2020. After consideration, we
GRANT the requested extension and ORDER appellant to file his amended brief by
April 23, 2020.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court